Woodward, J.,:
This action was brought to recover for goods sold- and delivered. The pleadings were oral; and the defense urged was-that the goods did hot comply with the specifications ■ contemplated by'the parties. Upon. this point the- court has found against the defendant, and upon this appeal there is ho contention that the judgment is not supported by the evidence. It is urged, however, by the defendant that'the plaintiff-is a foreign corporation doing business within this State within the contemplation of the statute, and without complying with the conditions ef sections 15 and 16 of the' General Corporation Law.*
Under the facts as testified to by the plaintiff’s witnesses the contract was not made in this State; the order was made here, addressed to the plaintiff at-its home office in,Maine,, and the order Was accepted there and the goods' were shipped from the home office directly to the defendant.- But- beyond this, in maintaining a salesroom in the city of Hew York where no goods, except samples, are kept, and where there are no books of account kept, and where all of the employees are paid directly- from the -home office, and there is rio bank account in this State, there is an absence of the facts necessary to constitute doing business in this State as contemplatéd by the statute. The authorities.are so numerous, upon this question, and the case is so far from'presenting a close question that it seems useless to encumber' the record by a citation of the authorities or further discussion. The case of Cummer Lumber Co. v. Associated Mfrs. Ins. Co. (67 App. Div. 151) is sufficient authority for affirming this judgment.
The judgment appealed from should be affirmed, with'costs.
Jenks, Hooker, Gatnor and Rich, JJ., concurred.
Judgment of the Municipal Cotirt affirmed, with costs.

See Gen. Corp. Law (Laws of 1892, chap. 687), § 15, as amd.by Laws:of 1901, chaps. 96; 588,. and Laws of 1904, chap. '490; Id. § 16, as :amd. by Laws of 1895, chap. 672; Tax Law (Laws of 1896, chap. 908), § 181, as amd. by Laws of 1901, chap. 558, and Laws of 1906, chap. 474; Id. § 182, as amd. swpra, and by Laws of 1907, chap.. 734.—[Rep,